Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129956                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PETER J. RHINES, LINDA M. HATTIER                                                                                  Justices
  and MARY LOU RHINES,
             Plaintiffs-Appellees,
  v        	                                                       SC: 129956
                                                                   COA: 258020
                                                                   Keweenaw CC: 03-000486-CH
  ROBERT JAMES SAUNDERS and JAY 

  ASHLEY SAUNDERS,

           Defendants-Appellants, 

  and
  CAROL A. CARLTON, as Trustee of 

  CAROL A. CARLTON TRUST,

             Defendant.

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the October 13, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
           d0320                                                              Clerk